                                                                  1
     J64TCAPC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                              19 CR 337 (JPO)

5    TODD CAPSER,

6                    Defendant.

7    ------------------------------x

8                                               New York, N.Y.
                                                June 4, 2019
9                                               10:05 a.m.

10
     Before:
11
                           HON. J. PAUL OETKEN,
12
                                                District Judge
13

14                                APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BENJAMIN SCHRIER
17        Assistant United States Attorney

18   FEDERAL DEFENDERS OF NEW YORK
          Attorneys for Defendant
19   BY: PHILIP WEINSTEIN

20
     ALSO PRESENT:   STEPHEN MINIKEL, FBI
21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        2
     J64TCAPC

1               (Case called)

2               MR. SCHRIER:    Good morning, your Honor, Ben Schrier

3    for the government, joined at counsel table by FBI Agent Steve

4    Minikel.

5               THE COURT:   Good morning.

6               MR. WEINSTEIN:    Phil Weinstein, Federal Defenders, for

7    Mr. Capser.

8               THE COURT:   Good morning.   The indictment in this case

9    contains three counts, one count of conspiracy to commit wire

10   fraud, one count of wire fraud and one count of aggravated

11   identity theft.   I understand, but I want to confirm that

12   Mr. Capser has previously been arraigned and bail has been set.

13              MR. SCHRIER:    That's correct, your Honor.

14              THE COURT:   And Mr. Weinstein, have you been appointed

15   counsel?

16              MR. WEINSTEIN:    Yes, I was at the arraignment on

17   Thursday.

18              THE COURT:   For all purposes?

19              MR. WEINSTEIN:    Yes, for all purposes.

20              THE COURT:   And you filled out a financial affidavit?

21              MR. WEINSTEIN:    I did.

22              THE COURT:   Make sure you fill it out on the docket

23   because there's no appearance on ECF.

24              MR. WEINSTEIN:    Okay.

25              THE COURT:   Mr. Capser, I am Judge Oetken, and I have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        3
     J64TCAPC

1    been assigned your case and I will be overseeing the case.

2               I will start by asking Mr. Schrier to please generally

3    describe the categories of discovery and the plan or status of

4    discovery.

5               MR. SCHRIER:   Certainly, your Honor.   No discovery has

6    been produced to date, as the defendant was just presented and

7    arraigned last Thursday.     Sort of to jump ahead, I expect that

8    the government will be able to produce all discovery one month

9    from today, and I discussed this with Mr. Weinstein, he seems

10   to think that's a reasonable production schedule.     The

11   discovery in this case will largely consist of emails,

12   contracts and related documents, a limited number of audio

13   recordings, and subpoena returns for telephone records and the

14   like.

15              THE COURT:   Any post-arrest statements, any wiretaps?

16              MR. SCHRIER:   No wiretaps.   In terms of post-arrest

17   statements, the defendant did meet with the FBI prior to being

18   indicted.    The FBI was speaking with the defendant's father,

19   who is described as CC-1 in the indictment.      The defendant

20   learned of this and voluntarily came over to the house where

21   this discussion was taking place and made certain statements to

22   the FBI.    The defendant also then several days later met with

23   the FBI with counsel present and made additional statements.

24              In terms of post-arrest statements in Montana where

25   the defendant was ultimately arrested, a small number of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       4
     J64TCAPC

1    post-arrest statements, nothing particularly substantive.

2               THE COURT:   Thank you.   So Mr. Weinstein, as you know,

3    we can do one of two things, we could set a motion schedule and

4    trial date now, but I'm also fine with setting a date in

5    whatever reasonable period of time it would be for you to have

6    a chance to review discovery and come back and see if there are

7    any motions and come back to set a motion schedule, if

8    necessary, and/or a trial date.

9               MR. WEINSTEIN:   I think the latter would be more

10   practical.    After speaking with the government about the amount

11   of discovery, I would say we should come back in early August.

12              THE COURT:   Is that okay with the government?

13              MR. SCHRIER:   Yes, your Honor.

14              THE COURT:   Are there particular days that are better

15   or worse just in terms of travel and things like that, Monday

16   versus Friday, versus middle of the week?

17              MR. WEINSTEIN:   Any day of the week.

18              THE COURT:   Okay.   How about Monday, August 5, is that

19   good for you all?

20              MR. WEINSTEIN:   That's fine.

21              THE COURT:   Let's make it August 5th at -- could we

22   make it 2 o'clock or 2:30?      Let's make it 2:30.

23              MR. WEINSTEIN:   That's fine.

24              THE COURT:   The next conference will be August 5, 2019

25   at 2:30 p.m. here in this courtroom, and I will check with


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        5
     J64TCAPC

1    counsel on whether you and the defendant have had a chance to

2    review discovery, and if you expect to file any motions we'll

3    set a schedule for any motions, and otherwise get an update on

4    anything else that I need to know.

5               Is there anything else that you wanted to address

6    today?

7               MR. SCHRIER:    Yes, your Honor, the government would

8    ask that time be excluded until August 5 so that the government

9    could produce and the defense can review discovery, and the

10   government and defense can discuss potential --

11              MR. WEINSTEIN:    No objection.

12              THE COURT:    I grant the application and exclude the

13   time under the Speedy Trial Act until August 5, 2019.     I find

14   the ends of justice outweigh the interests of the public and

15   the defendant in a speedy trial for the reasons stated by the

16   government, and I'll see you all on August 5.

17              Thank you, we're adjourned.

18              (Adjourned)

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
